DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 5, 7-11, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's arguments are generally persuasive in light of the most recent response and amendments made after final rejection.  The prior art references of record do not expressly teach the combination of all claim 17 element limitations as amended, or the combination of all claim 18 element limitations as amended.  Specifically, in regard to claims 17 the prior art of record at least does not expressly teach concept of a texture acquisition method of a texture acquisition device, comprising: turning on a plurality of light sources in a time-sharing manner; in response to turning-on of each light source, detecting light reflected by an object to be detected by various photoelectric sensors to recognize a texture image of the object to be detected; and integrating texture images recognized by the various photoelectric sensors for turning-on of each light source; wherein the display panel is a liquid crystal display panel, 3DM_US 182881578-1.077197.0151Application No. 16/903,289Docket No.: 077197-0151Reply to Office Action of August 30, 2021wherein the plurality of light sources spaced apart from each other constitute a light source array, and the plurality of photoelectric sensors constitute a photoelectric sensor array, and wherein, the photoelectric sensors, other than ones located at outermost periphery, are disposed between adjacent light sources.  In addition, in regard to claim 18 the prior art of record at least does not expressly teach the concept of a texture acquisition method of a texture acquisition device, comprising: turning . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621